FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ANIL RIJAL, Individually,                
              Petitioner-Appellant,              No. 11-35249
                 v.
                                                  D.C. No.
                                              2:10-cv-00709-RAJ
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,                               ORDER
             Respondent-Appellee.
                                         
        Appeal from the United States District Court
          for the Western District of Washington
         Richard A. Jones, District Judge, Presiding

                    Submitted June 4, 2012*
                      Seattle, Washington

                       Filed June 13, 2012

     Before: Barry G. Silverman and Mary H. Murguia,
    Circuit Judges, and Dolly M. Gee, District Judge.**


                           COUNSEL

Robert O. Wells, Jr., Mikkelborg, Broz, Wells & Fryer, Seat-
tle, Washington, for the petitioner-appellant.

Jeffrey M. Bauer, United States Department of Justice, Wash-
ington, D.C., for the defendant-appellee.

  *The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
  **The Honorable Dolly M. Gee, United States District Judge for the
Central District of California, sitting by designation.

                               6735
6736                    RIJAL v. USCIS
                          ORDER

SILVERMAN, Circuit Judge:

   Anil Rijal appeals the district court’s grant of summary
judgment in favor of the United States Citizenship and Immi-
gration Services, affirming the denial of his petition for an
immigration visa preference as an alien of “extraordinary abil-
ity” pursuant to 8 U.S.C. § 1153(b)(1)(A). We adopt as our
own the well-reasoned published opinion of the district court,
Rijal v. United States Citizenship & Immigration Servs., 772
F.Supp. 2d 1339 (W.D. Wash. 2011).

  AFFIRMED.